DATA PURCHASE AND SALE AGREEMENT

THIS DATA PURCHASE AND SALE AGREEMENT ("Agreement"), dated effective August 19,
2011 ("Effective Date") is by and between Uranium Energy Corp., a Nevada
corporation, whose address is 500 North Shoreline, Suite 800N, Corpus Christi,
Texas, 78401 ("Purchaser") and Uranium One USA, Inc., a Delaware corporation,
whose address is 907 N. Poplar, Suite 260, Casper, Wyoming, 82601 ("Seller").
Purchaser and Seller are collectively referred to herein as "Parties" and
individually as "Party".

Recitals

A.     Seller is in possession of certain drill logs, maps and reports
pertaining to the Goliad formation located in Southern Texas ("Data"), including
but not limited to the materials set forth on the attached Exhibit A.

B.     Purchaser desires to purchase from Seller all of Seller's right, title
and interest in and to the Data, and Seller is willing to sell such right, title
and interest to Purchaser on the terms and conditions set forth herein.

Agreement

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1.     Interpretation; Definitions. All references to "dollars" or "$" in this
Agreement refer to United States dollars. For purposes of this Agreement, the
following terms have the following meanings:

"Agreement" has the meaning ascribed to it in the recitals hereto.

"Amex" means the NYSE Amex LLC.

"Business Day" means any day other than a Saturday, a Sunday, a United States or
Canadian federal holiday or a banking holiday in the State of Texas or the
Province of British Columbia.

"Canadian Disclosure Documents" has the meaning ascribed to such term in Section
5(g).

"Cash Payment" has the meaning ascribed to such term in Section 3.

"Closing" has the meaning ascribed to such term in Section 4.

"Closing Date" has the meaning ascribed to such term in Section 4.

"Commission" means the Securities and Exchange Commission.

"Consideration Shares" has the meaning ascribed to such term in Section 3.

"Data" has the meaning ascribed to it in the recitals hereto.

"Effective Date" has the meaning ascribed to it in the recitals hereto.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

-1-



--------------------------------------------------------------------------------



"GAAP" means United States generally accepted accounting principles, as in
effect from time to time.

"Knowledge"

with respect to Purchaser means the actual knowledge of the Amir Adnani, Harry
Anthony, Mark Katsumata and Pat Obara.



"Liens" means any lien, security interests, mortgages, charges, pledges,
conditional sales contracts, and other title retention arrangements,
restrictions or encumbrances whatsoever.

"Material Adverse Effect" means any change, effect, event or condition,
individually or in the aggregate, that has had a material adverse effect on the
business, assets, properties or condition (financial or otherwise) or results of
operations of Purchaser and its Subsidiaries, taken as whole; provided that in
determining whether a Material Adverse Effect has occurred, any effect to the
extent attributable to the following will not be considered: (a) changes in
laws, rules or regulations of general applicability or interpretations thereof
by governmental entities; (b) changes in prevailing interest rates; (c) changes
in uranium prices or in general economic conditions; (d) any change, effect,
fact, event or condition that adversely affects the uranium mining in the United
States or the State of Texas generally, or the mining industry generally; (e)
any actions taken or omitted to be taken pursuant to the terms of this
Agreement; (f) any effects resulting from the announcement of this Agreement;
and (g) any effects resulting from facts, events or conditions that are
disclosed in this Agreement or of which Seller had Knowledge on the Effective
Date.

"Party" and "Parties" have the meaning ascribed thereto in the first paragraph
of this Agreement.

"Person"

means any individual, corporation (including any non profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, governmental entity or
other entity.



"Purchaser" has the meaning ascribed to it in first paragraph of this Agreement.

"Purchaser Financials" has the meaning ascribed to such term in Section 5(h).

"SEC Documents" means all reports, schedules, forms, statements and other
documents required to be filed with the Commission by Purchaser since the date
that is eighteen (18) months prior to the Effective Date, including, without
limitation, all exhibits included or incorporated by reference therein,
financial statements and schedules thereto, and documents (other than exhibits)
included or incorporated by reference therein.

"Securities Act" means the United States Securities Act of 1933, as amended.

"Seller" has the meaning ascribed to it in the first paragraph of this
Agreement.

"Shell Company" means a company that has (a) no or nominal operations and (b)
either (i) no or nominal assets, (ii) assets consisting solely of cash and cash
equivalents or (iii) assets consisting of cash and cash equivalents together
with other nominal assets.

"Subsidiary"

means any Person in which a controlling ownership interest is owned, directly or
indirectly, by another Person.



2.     Agreement to Purchase and Sell. Purchaser shall purchase from Seller, and
Seller shall sell to Purchaser, on the terms and conditions hereof, all of
Seller's right, title and interest in and to the Data.

-2-



--------------------------------------------------------------------------------



3.     Consideration. As full consideration for the purchase of the Data,
Purchaser shall pay Seller the amount of Four Hundred Thousand Dollars
($400,000.00) ("Cash Payment") and 159,236 shares of common stock of Purchaser,
par value $0.001, subject to equitable adjustment in the event that, prior to
the Closing Date, there is any share split, subdivision, combination, share
dividend, extraordinary dividend or reorganization involving shares of common
stock of Purchaser ("Consideration Shares").

4.     The Closing.

(a)     The closing of the transactions contemplated by this Agreement (the
"Closing") will take place at the offices of Dorsey and Whitney LLP in Seattle,
Washington, at 11:00 a.m. on the second (2nd) Business Day after the date on
which the conditions set forth in Section 8 are satisfied or at such other
place, time and/or date as may be mutually agreed by the Parties (the applicable
date being the "Closing Date"). The failure of the Closing will not ipso facto
result in termination of this Agreement and will not relieve any Party of any
obligation under this Agreement. The Closing will be effective as of the close
of business on the Closing Date.

(b)     Subject to the conditions set forth in this Agreement, on the Closing
Date:

(i)     Seller will deliver to Purchaser: (x) an electronic copy of the Data;
and (y) a certificate of an appropriate officer of Seller dated the Closing Date
stating that the conditions set forth in Sections 8(a)(i) and 8(a)(ii) have been
satisfied; and

(ii)     Purchaser will deliver to Seller: (w) the Cash Payment; (x) the
Consideration Shares, registered in the name of Seller, and a certificate(s)
representing the same; and (y) a certificate of an appropriate officer of
Purchaser dated the Closing Date stating that the conditions set forth in
Section 8(b) have been satisfied.

5.     Purchaser's Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a)     Corporate Status; Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
Purchaser has full corporate power and authority to enter into this Agreement
and to perform the transactions contemplated thereby. This Agreement and the
transactions contemplated hereby have been duly approved by the relevant
corporate bodies of Purchaser and constitute the valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with their terms.

(b)     Capitalization. As of the Effective Date of this Agreement, the
authorized capital of the Purchaser consists of 750,000,000 shares of common
stock, of which, as of August 19, 2011, 73,487,337 are issued and outstanding as
fully paid and non-assessable shares in the capital of Purchaser; and none of
such shares was issued in violation of preemptive or other similar rights. Stock
options to purchase an aggregate of 8,579,750 shares of common stock and
warrants to purchase an aggregate of 4,348,983 shares of common stock were
outstanding as of August 19, 2011. Except as set forth above and in the
Purchaser's filings with the Commission, Purchaser does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, or any securities or obligations convertible or exchangeable or
exercisable for, or any contracts or commitments to issue or sell, shares of its
capital stock or any such options, rights, convertible, exchangeable or
exercisable securities or obligations other than options granted under
Purchaser's stock option plans. The capital stock of Purchaser, including the
common stock, conforms to the description thereof contained in the SEC
Documents. The issue and sale of the Consideration Shares will not obligate
Purchaser to issue shares of common stock or any other securities to any Person
(other than Seller) and will not result in a right of any holder of securities
of Purchaser to adjust the exercise, conversion, exchange or reset price under
such

-3-



--------------------------------------------------------------------------------



securities. All of the outstanding shares of capital stock of Purchaser are
validly issued, fully paid and nonassessable, have been issued in compliance
with all United States federal and state and Canadian provincial securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.

(c)     Consideration Shares. The Consideration Shares are duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by Purchaser other than restrictions on transfer provided for in this
Agreement. No further approval or authorization of any stockholder, the board of
directors of Purchaser or others (other than Amex) is required for the issuance
and sale of the Consideration Shares. Neither the execution and delivery of this
Agreement by Purchaser, nor the performance of Purchaser's obligations
hereunder, will result in the creation of any Lien upon any of the Consideration
Shares or constitute an event which, after notice or lapse of time or both,
would result in any such creation of a Lien upon any of the Consideration
Shares.

(d)     No Shell Company. Neither Purchaser nor any of its predecessors is
currently, or has previously been, a Shell Company.

(e)     No Investment Company. Purchaser is not, and as a result of the sale of
the Consideration Shares contemplated hereby will not be, an open-end investment
company, a unit investment trust or a face-amount certificate company registered
or required to be registered or a closed end investment company required to be
registered, but not registered, under the United States Investment Company Act
of 1940, as amended.

(f)     Exchange Act Registration; No Stop Order. The Purchaser's common stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
Purchaser has taken no action designed to, or that to its Knowledge is likely to
have the effect of, terminating the registration of the common stock under the
Exchange Act nor has Purchaser received any notification that the Commission is
contemplating terminating such registration. No order ceasing, halting or
suspending trading in securities of Purchaser nor prohibiting the sale of such
securities has been issued to and is outstanding against Purchaser or its
directors or officers, and, to the best of Purchaser's Knowledge, no
investigations or proceedings for such purposes are pending or threatened.

(g)     SEC Documents; Canadian Disclosure Documents. Purchaser is a "reporting
issuer" in British Columbia, Canada, and has timely filed since the date that is
eighteen (18) months preceding the Effective Date all annual information forms,
prospectuses, material change reports, shareholder communications, press
releases and financial statements and other documents required to be filed by it
under the securities Laws of such province (the foregoing materials being
collectively referred to herein as the "Canadian Disclosure Documents").
Purchaser has timely filed all SEC Documents required to be filed by it with the
Commission since the date that is eighteen (18) months preceding the Effective
Date pursuant to the reporting requirements of the Exchange Act, including,
without limitation, the provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to the Purchaser. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and the
Canadian Disclosure Documents complied in all material respects with the
applicable requirements of Canadian securities Laws, rules and regulations. None
of the SEC Documents or the Canadian Disclosure Documents, at the time they were
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All agreements that were required to be filed as exhibits to the
SEC Documents under Item 601 of Regulation S-K to which the Purchaser or any
Subsidiary of the Purchaser is a party, or the property or assets of the
Purchaser or any Subsidiary of Purchaser are subject,

-4-



--------------------------------------------------------------------------------



have been filed as exhibits to the SEC Documents. On the Effective Date, and on
the Closing Date, when filed the SEC Documents and the Canadian Disclosure
Documents do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(h)     Financial Statements. As of their respective dates, the financial
statements of Purchaser included in the SEC Documents ("Purchaser Financials")
and the related notes complied in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto and the financial statements of Purchaser
included in the Canadian Disclosure Documents complied in all material respects
with the applicable accounting requirements and published rules and regulations
of Canadian securities Laws. The Purchaser Financials and the related notes have
been prepared in accordance with GAAP, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in the Purchaser Financials
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the Commission's rules and instructions for reports
on Form 10-Q) and fairly present in all material respects the consolidated
financial position of the Purchaser as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal and recurring year-end audit
adjustments).

(i)     Amex. The common stock of Purchaser is duly listed on Amex, and, to
Purchaser's Knowledge, there are no proceedings to revoke or suspend such
listing or the listing of Purchaser's common stock thereon. Purchaser is in
compliance with the requirements of Amex for continued listing of its common
stock thereon and any other Amex listing and maintenance requirements. At the
Closing, the Consideration Shares will have been duly listed on Amex. Purchaser
has not taken any action which would be reasonably expected to result in the
delisting or suspension of quotation of the Consideration Shares on or from
Amex.

(j)     Absence of Certain Changes. Since April 30, 2011, to the Knowledge of
Purchaser, there has not been any event, occurrence, development or circumstance
that has had or would reasonably be expected to have a Material Adverse Effect
on Purchaser.

6.     Seller's Representations and Warranties. Seller represents and warrants
to Purchaser that:

(a)     Corporate Status; Authority. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has full corporate power and authority to enter into this Agreement and
to perform the transactions contemplated thereby. This Agreement and the
transactions contemplated hereby have been duly approved by the relevant
corporate bodies of Seller and constitute the valid and binding obligation of
Seller, enforceable against Seller in accordance with their terms.

(b)     Investor Representation. (i) Seller understands that the Consideration
Shares have not been, and will not be, registered under the Securities Act or
under any state securities laws, are being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering
and the certificates representing the Consideration Shares will contain a
Securities Act legend restricting transfer; (ii) Seller is acquiring the
Consideration Shares solely for such Seller's own account for investment
purposes, and not with a view to the distribution thereof; (iii) Seller is an
"accredited investor" (as defined in Rule 501(a) of Regulation D under the
Securities Act, as amended by the Dodd-Frank Wall Street Reform and Consumer
Protection Act) and a sophisticated investor with knowledge and experience in
business and financial matters; and (iv) Seller is able to bear the economic
risk and lack of liquidity inherent in holding the Consideration Shares.

-5-



--------------------------------------------------------------------------------



(c)     Data. Seller has possession of the Data and has full right, power and
absolute authority and capacity to enter into this Agreement and to carry out
the transactions contemplated thereby.

(d)     Disclaimer. Seller makes no warranty or representation, express,
implied, statutory or otherwise, as to the accuracy or completeness of any of
the Data or other information now, heretofore or hereafter furnished or made
available to Purchaser in connection with this Agreement including, without
limitation, relative to the reasonableness of any assumptions, estimates or
projections contained therein. Any and all such Data and other information
(written or oral) furnished by Seller or otherwise made available or disclosed
to Purchaser shall not create or give rise to any liability of or against
Seller, including as a result of any errors or omissions in, or use of, the Data
and other information, and any reliance on or use of such Data and other
information shall be at Purchaser's sole risk to the maximum extent permitted by
law.

7.     Covenants.

(a)     Data. Seller will (i) following the Closing, make the physical copy of
the Data available for pickup by Purchaser during normal business hours in
Casper, Wyoming, at Purchaser's cost, and (ii) after January 25, 2016, destroy
any electronic copies of the Data then remaining in Seller's possession.
Purchaser will consult with Seller on the timing of pickup and pick up the
physical copy of the data within thirty (30) days after the Closing.

(b)     Amex Approval. Purchaser will use reasonable efforts to obtain the
approval of Amex with respect to the Consideration Shares as soon as practicable
and, in any event, within fifteen (15) Business Days after the Effective Date.
Without limiting the foregoing, no later than the third (3rd) Business Day after
the date of this Agreement, Purchaser will make all filings and submissions with
Amex and required by it under any law applicable to Purchaser required for the
consummation of the transactions contemplated by this Agreement. Purchaser will
keep Seller reasonably advised of the status of obtaining such consents and
approvals.

(c)     Rule 144 Compliance. Purchaser shall, for so long as Seller or any
affiliate thereof owns any Consideration Shares:

(i)     make and keep adequate current public information with respect to
Purchaser available, as those terms are understood and defined in Rule 144 under
the Securities Act, at all times after the Closing Date;

(ii)     use reasonable efforts to file with the Commission in a timely manner
all reports and other documents required of Purchaser under the Securities Act
and the Exchange Act, at any time while Purchaser is subject to such reporting
requirements;

(iii)     furnish to Seller or such affiliate(s), promptly upon request, a
written statement as to Purchaser's compliance with the reporting requirements
of Rule 144 under the Securities Act and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of Purchaser, and such
other reports and documents so filed or furnished by Purchaser as Seller or such
affiliate(s) may request in connection with the sale of Consideration Shares;
and

(iv)     upon written request by Seller or such affiliate(s), Purchaser will
cause its legal counsel, at Purchaser's expense, to promptly issue such legal
opinions as Purchaser or its transfer agent may require to permit the
Consideration Shares to be sold by Seller or such affiliate(s) pursuant to Rule
144 under the Securities Act.

-6-



--------------------------------------------------------------------------------



8.     Conditions to Closing.

(a)     Purchaser Conditions. The obligation of Purchaser to take the actions
required to be taken by it at the Closing is subject to the satisfaction or
waiver, in whole or in part, in Purchaser's sole discretion, of each of the
following conditions at or prior to the Closing:

(i)     The representations and warranties made by Seller in favor of Purchaser
contained in this Agreement or in any certificate delivered pursuant hereto will
be true and correct in all material respects, or if any representation and
warranty is qualified as to "materiality", such representation and warranty will
be true and correct in all respects, at and as of the Closing Date (except to
the extent such representations and warranties relate to an earlier date, in
which case such representations and warranties will be true and correct in all
material respects or in all respects, as applicable, as of such earlier date).

(ii)     Seller will have performed and complied with each of its agreements
contained in this Agreement in all material respects.

(iii)     Purchaser will have obtained Amex approval for the listing of the
Consideration Shares.

(b)     Seller Conditions. The obligation of Seller to take the actions required
to be taken by it at the Closing is subject to the satisfaction or waiver, in
whole or in part, in Seller's sole discretion, of each of the following
conditions at or prior to the Closing:

(i)     The representations and warranties made by Purchaser in favor of Seller
contained in this Agreement or in any certificate delivered pursuant hereto will
be true and correct in all material respects, or if any representation and
warranty is qualified as to "materiality", such representation and warranty will
be true and correct in all respects, at and as of the Closing Date (except to
the extent such representations and warranties relate to an earlier date (in
which case such representations and warranties will be true and correct in all
material respects or in all respects, as applicable, as of such earlier date).

(ii)     Purchaser will have performed and complied with each of its agreements
contained in this Agreement in all material respects.

(iii)     Purchaser will have obtained Amex approval for the listing of the
Consideration Shares.

9.     Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given and to be effective on the date such communications are received by
personal delivery, by facsimile with confirmation of receipt, by e-mail, by
nationally recognized overnight courier or three (3) Business Days after the
date on which the same is deposited with the United States Postal Service as
registered or certified mail, postage prepaid, return receipt requested,
addressed to the Parties at the addresses specified in this Agreement or at such
other address as the Party to whom the notice is sent has designated to the
other Party in writing:

-7-



--------------------------------------------------------------------------------



To Purchaser

Uranium One USA, Inc.
c/o Uranium One Inc.
333 Bay Street, Bay Adelaide Centre
Suite 1710
Toronto, Ontario, M5H 2R2
Attention: Lloyd Hong
E-mail: Lloyd.Hong@uranium1.com
Telephone No.: (647) 788-8500
Facsimile: (647) 788-8501

with a copy to:

Dorsey & Whitney LLP
701 5th Avenue
Suite 6100
Seattle, Washington, 98104
Attention: Christopher L. Doerksen
E-mail: doerksen.christopher@dorsey.com
Telephone No.: (206) 903-8856
Facsimile: (206) 260-9072

To Seller:

Uranium Energy Corp.
500 North Shoreline
Suite 800N
Corpus Christi, Texas, 78401
Attention: Amir Adnani
E-mail: aadnani@uraniumenergy.com
Telephone No.: (361) 888-8235
Facsimile: (361) 888-5041

with a copy to:

McMillan LLP
Royal Centre, 1055 West Georgia Street
Suite 1500
Vancouver, British Columbia, V6E 4N7
Attention: Thomas J. Deutsch
Email: thomas.deutsch@mcmillan.ca
Telephone No.: (604) 691-7445
Facsimile: (604) 893-2679

10.     Termination.

(a)     This Agreement may be terminated prior to the Closing:

(i)     by the mutual written consent of Purchaser and Seller;

(ii)     by Seller, if:

A.     Purchaser has breached any representation, warranty or agreement
contained in this Agreement in any material respect or, in the case of a
representation or warranty that itself incorporates concepts of materiality, in
any respect;

B.     the transactions contemplated by this Agreement will not have been
consummated within thirty (30) days after the Effective Date; or

C.     a law or governmental order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any governmental entity that prohibits the Closing; and

(iii)     by Purchaser, if:

A.     Seller has breached any representation, warranty or agreement contained
in this Agreement in any material respect or, in the case of a representation or
warranty that itself incorporates concepts of materiality, in any respect;

B.     the transactions contemplated by this Agreement will not have been
consummated within thirty (30) days after the Effective Date; or

-8-



--------------------------------------------------------------------------------



C.     a law or governmental order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any governmental entity that prohibits the Closing.

(b)     Effect of Termination. The right of termination under Section 10 is in
addition to any other rights the Parties may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies and will not preclude an action for breach of this Agreement. If this
Agreement is terminated, all continuing obligations of the Parties under this
Agreement will terminate.

11.     Miscellaneous Provisions.

(a)     Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the United States of America and the
State of Colorado, without giving effect to the choice of law principles of such
state. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN
EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.

(b)     Specific Performance. The Parties acknowledge that any breach of the
terms of this Agreement could give rise to irreparable harm for which money
damages may not be an adequate remedy, and accordingly, the Parties agree that,
in addition to any other remedies permitted under this Agreement, the Parties
shall be entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages.

(c)     Entire Agreement. This Agreement embodies the entire agreement and
understanding among the Parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, relative to the subject matter hereof.

(d)     Binding. This Agreement shall enure to the benefit of and be binding
upon the Parties hereto and their respective successors, assigns, heirs,
administrators and legal representatives.

(e)     Unenforceability of Provisions. If any one or more of the provisions
contained herein should be held to be invalid, unenforceable or illegal in any
respect in any jurisdiction, the validity, legality and enforceability of such
provision shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

(f)     Counterparts. This Agreement may be executed in counterparts which may
be delivered by electronic means. Each executed counterpart shall be deemed to
be an original and all such counterparts when read together constitute one and
the same instrument.

(g)     Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(h)     Consequential or Special Damages. IN NO EVENT SHALL ANY PARTY HERETO BE
LIABLE FOR ANY LOST PROFITS, BUSINESS INTERRUPTION OR FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF
OR RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

-9-



--------------------------------------------------------------------------------



[Signature page follows]



-10-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Data Purchase and Sale
Agreement as of the Effective Date.

Uranium One USA, Inc.




By: /s/ Donna L. Wichers                    
Name: Donna L. Wichers
Title: President

Uranium Energy Corp.

By: /s/ Amir Adnani                
Name: Amir Adnani
Title: President & CEO





--------------------------------------------------------------------------------



EXHIBIT A
to
Data Purchase and Sale Agreement

Data

Twenty-five (25) file cabinets, two (2) map storage cabinets and thirty-one (31)
bankers' boxes containing the Data described on the attachment.





--------------------------------------------------------------------------------



SOUTH TEXAS GOLIAD DATA INVENTORY



























1985 Reports

















STG_1985 Aug_Progress Report











STG_1985 Dec_Detailed Target Analysis











STG_1985 May_Summary of Past and Current Activities







STG_1985 Sept_Progress Report











STG_Annual Report_1985













STG_Budget Forecast_1985













STG_September 1985_Report





























Monthly Reports 1985















STG_Monthly Report 8502_Feb 1985











STG_Monthly Report 8503_Mar 1985











STG_Monthly Report 8504_Apr 1985











STG_Monthly Report 8505_May 1985











STG_Monthly Report 8506_Jun 1985











STG_Monthly Report 8507_Jul 1985











STG_Monthly Report 8508_Aug 1985











STG_Monthly Report 8509_Sep 1985











STG_Monthly Report 8510_Oct 1985











STG_Monthly Report 8511_Nov 1985











STG_Monthly Report 8512_Dec 1985





























STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_05_1985





STG_MONTHLY_REPORTS_AREA_4_PROGRESS_REPORT_08_1985









































20















 



--------------------------------------------------------------------------------



1986 Reports













































STG_1986 July_Overview of Goliad Project















STG_1986 July_Stratigraphic Analysis N Half















STG_1986 Oct_JV Operating Committee Meeting













1986 Drill Hole Data Sheets_AREA_4-GOLIAD_WEESATCHE_DEWITT_KARNES









1986_Drill Hole Data Sheets_AREA_3-GOLIAD















1986_Drill Hole Data Sheets_Gyp Hill-Goliad

















Minatome Corporation_STG_Target 4_Land Ownership Map with 1986 Work Program_June
1986





Minatome Corporation_STG_Target 5_Land Ownership Map with 1986 Work Program_June
1986





Minatome Corporation_STG_Target 6_Land Ownership Map with 1986 Work Program_June
1986





Minatome Corporation_STG_Target 7_Land Ownership Map with 1986 Work Program_June
1986









































































Mothly Reports





















STG_Monthly Report 8601_Jan1986

















STG_Monthly Report 8602_Feb 1986















STG_Monthly Report 8603_Mar 1986















STG_Monthly Report 8604_April 1986















STG_Monthly Report 8605_May 1986















STG_Monthly Report 8605b_May 1986B















STG_Monthly Report 8606_June 1986















STG_Monthly Report 8607_July 1986















STG_Monthly Report 8608_Aug 1986















STG_Monthly Report 8609_Sept 1986















STG_Monthly Report 8610_Oct 1986















STG_Monthly Report 8611_Nov 1986















STG_Monthly Report 8612_Dec 1986-Jan 1987_Corrected





































STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_01_1986









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_05_1986









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_08_1986









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_09_1986









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_10_1986









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_11_1986









1986_Hole 6438_Assay Results









































30

Files





















 



--------------------------------------------------------------------------------



1985 - 1986 Maps











157























100412_Total_STG_Mid Goliad Channel Distr_1990









100412_Total_STG_Mid Goliad Channel Distribution_1989







100412_Total_STG_Structure Mid Goliad Sd_1990









100423_Minatome_S Texas Geologic Map









Minatome_STG North Area_0-100 Slice_4-86_Plate 14







Minatome_STG North Base Map_4-86











Minatome_STG North_101-200 Slice_4-86_Plate 15









Minatome_STG North_201-300 Slice_4-86_Plate 16









Minatome_STG North_301-400 Slice_4-86_Plate 17









Minatome_STG North_301-600 Slice











Minatome_STG North_601-800 Slice











Minatome_STG North_Base Goliad N31E Strike (2)









Minatome_STG North_Base Goliad N31E Strike 385 degree Dip





Minatome_STG North_Base Goliad N31E Strike









Minatome_STG North_Base Goliad_Regional Dip removed







Minatome_STG North_Base Goliad_Regional Dip Removed_6-86_Plate 3





Minatome_STG North_Base Goliad_Regional Dip Removed_6-86_Plate 4





Minatome_STG North_Base Goliad_Regional Dip removed_6-86_Plate 6





Minatome_STG North_Geologic Map_7-85









Minatome_STG North_Geologic Map_Plate 13_4-86









Minatome_STG North_Geologic Map_Plate 13_4-86









Minatome_STG North_Ground Water Convergence









Minatome_STG North_O&G Base w Major Fault Zones







Minatome_STG North_O&G Study BaseMap









Minatome_STG North_Oil and Gas E-Log Base









Minatome_STG North_Oil and Gas Field Location Map







Minatome_STG North_Regional Structure Map









Minatome_STG North_Regional Structure Map_Plate 11_4-86







Minatome_STG North_Structure Contour Map_4-86









Minatome_STG North_Target 4_Land Ownership_1986







Minatome_STG North_Target 7_Land and Work Program_6-86







Minatome_STG South_0-300 Slice Interval_8-85









Minatome_STG South_0-300 Slice Interval_Sand Percent







Minatome_STG South_300-400 Slice Interval_8-85









Minatome_STG South_Base Goliad_N25E Strike_8-85







Minatome_STG South_Drill Hole Location Map_8-85







Minatome_STG South_Geologic Map_8-85









Minatome_STG South_Oil and Gas Fields_Area 4









Minatome_STG South_Structure Base Contour









Minatome_STG South_Structure Contour Map_8-85









Minatome_STG South_Target Selection Map_8-85









Minatome_STG_0-200 Slice Interval_Sand Percent









Minatome_STG_0-300 Slice Interval_Plate 7









Minatome_STG_0-300 Slice Interval_Plate 7_4-86









Minatome_STG_0-300 Slice Interval_Sand Percent









Minatome_STG_0-500 Slice Interval











Minatome_STG_1-100 Slice Interval











Minatome_STG_100 Interval Percent Sand









Minatome_STG_101-200 Slice Interval











Minatome_STG_200 Interval Percent Sand









Minatome_STG_201-300 Slice Interval











Minatome_STG_201-400 Interval Percent Sand









Minatome_STG_201-400 Slice Interval (2)











Minatome_STG_201-400 Slice Interval_8-85









Minatome_STG_201-400 Slice Interval_Plate 8_4-86









Minatome_STG_201-600 Slice Interval











Minatome_STG_201-600 Slice Interval_8-85









Minatome_STG_300 Interval Percent Sand









Minatome_STG_300-600 Slice Interval











Minatome_STG_301-400 Slice Interval











Minatome_STG_301-600 Slice Interval











Minatome_STG_400 Interval Percent Sand









Minatome_STG_401-500 Slice Interval











Minatome_STG_401-500 Slice Interval_Plate 18_4-86







Minatome_STG_500 Interval Percent Sand









Minatome_STG_501-600 Slice Interval











Minatome_STG_501-600 Slice Interval_Plate 19_4-86







Minatome_STG_600 Interval Percent Sand









Minatome_STG_601-700 Slice Interval











Minatome_STG_601-700 Slice Interval_Plate 20_4-86







Minatome_STG_601-800 Slice Interval











Minatome_STG_700 Goliad Slice











Minatome_STG_701-800 Slice Interval











Minatome_STG_701-800 Slice Interval_Plate 21_4-86







Minatome_STG_800 Goliad Slice











Minatome_STG_1982 Wold Nuclear Submittal_Map of South Texas Uranium Belt



Minatome_STG_1986 Reconn DH_Gyp Hill









Minatome_STG_Area 4 Field Map_Goliad County









Minatome_STG_Area 4 Land Maps_Goliad County









Minatome_STG_Area 4_X-section_06-85











Minatome_STG_Base Goliad Structure Contour_Target 5_Plate 13





Minatome_STG_Base Goliad Structure Contour_Target 11_Plate 19





Minatome_STG_Base Goliad_N25 degree E Strike









Minatome_STG_Base Of Goliad_Structure Contour_4-86







Minatome_STG_Channel Sand in the Goliad Formation_Plate 7





Minatome_STG_E Log Location Map_1986









Minatome_STG_Exploration Targets_Plate 1_11-86









Minatome_STG_Exploration Targets_Plate 24_6-86









Minatome_STG_Final Target Selection_Plate 22









Minatome_STG_Geologic Map_4-86











Minatome_STG_Gyp Hill_Land File_Survey of Gardner Ranch







Minatome_STG_Land Ownership 1986_Target 3_Karnes DeWitt Co





Minatome_STG_Land Ownership 1986_Target 6_Dewitt







Minatome_STG_Land Ownership_1986_Target 3_Karnes Dewitt Counties





Minatome_STG_Land Status Target 5_Plate 15









Minatome_STG_Land Status Target 6_Plate 18









Minatome_STG_Land Status Target 11_Plate 21









Minatome_STG_Land Status Targets 2 3 4_Plate 12









Minatome_STG_Oil and Gas Control Log Location Map







Minatome_STG_Modern Drainage Systems_Plate 23







Minatome_STG_Oil and Gas Field Location Map_Plate V







Minatome_STG_Percent Sand 300-400_Plate 11









Minatome_STG_Percent Sand 300-400_Plate 14









Minatome_STG_Percent Sand 300-400_Plate 17









Minatome_STG_Percent Sand 300-400_Plate 20









Minatome_STG_Percent Sand Map_0-300_11-85









Minatome_STG_Project Map Base











Minatome_STG_Regional Structural Features_7-85









Minatome_STG_Regional Structure Contour_11-85









Minatome_STG_Regional Structure Map_4-85









Minatome_STG_Regional Studies_North DH Location Map_6-86





Minatome_STG_Regional Studies_Uranium Occurances_6-86







Minatome_STG_Regional Studies_Uranium Occurances_6-86_b





Minatome_STG_Research Project











Minatome_STG_S TX Oil and Gas Field Location Map_b







Minatome_STG_South Final Target Selection Map









Minatome_STG_South Geologic Map_8-85









Minatome_STG_South Regional Structure Map









Minatome_STG_South TX Oil and Gas Fields_Area 2









Minatome_STG_Southern Base Map_8-85









Minatome_STG_Southern Geologic Map_7-85









Minatome_STG_Southern Log Location











Minatome_STG_Structural Contour Map_Plate 25_6-86







Minatome_STG_Structure Contour Base











Minatome_STG_Structure Contour Map Base









Minatome_STG_Structure Contour Map_6-86









Minatome_STG_Structure Contour Map_Base of Goliad Sand







Minatome_STG_Structure Contour Map_Base of Goliad Sand_b





Minatome_STG_Structure Contour Map_Dip Remoced 25 degree





Minatome_STG_Structure Contour Map_Dip Removed 15 degree





Minatome_STG_Structure Contour Map_Plate 10









Minatome_STG_Structure Contour Map_Plate 16









Minatome_STG_Structure Contour Map_Southern Half Base of Goliad Sand



Minatome_STG_Structure Map











Minatome_STG_STX Base Goliad Structure Contour Map_Plate 25





Minatome_STG_Target 1 South_Plate 8











Minatome_STG_Target 5 Land Ownership 1986









Minatome_STG_Target 5 Original











Minatome_STG_Target 6 Original











Minatome_STG_Target 11 Original











Minatome_STG_Target I Original 12-85











Minatome_STG_Target I South_Plate 7 Structure









Minatome_STG_Target I South_Plate 9 DTA









Minatome_STG_Target Selection Map











Minatome_STG_Targets 2 3 and 4











Minatome_STG_Uranium Occurances of the ST Mineral Belt_1-86





Minatome_TRS 1982_Cherepen and Stauber 1980









Minatome_TRS 1982_Net Sandstone Goliad Lower 500 ft







Minatome_TRS 1982_Sandstone Isolith_Oakville Formation







Minatome_TRS 1982_SS Isolith_Catahoula Formation







Minatome_TRS 1982_Uranium Potential in Catahoula Formation





RB Smith_Channel Sands in the Goliad Formation_STG







RB Smith_Channel Sands in the Oakville Formation_STG







RB Smith_Mega Channel Sand System in S TX









RB Smith_Petroleum and Natural Gas in South TX









RB Smith_South Texas_Mega Channel Sand System_Plate 6







RB Smith_Uranium Deposits of S TX and S TX Mineral Trend

























157

Files

































--------------------------------------------------------------------------------





 

1987 Reports































STG_Monthly Report_Dec 1986-Jan 1987









STG_Monthly Report_Feb 1987









STG_MONTHLY_REPORTS_AREA_4_DRILL_HOLE_DATA_SHEETS_01_1987



















3

Files





























--------------------------------------------------------------------------------





 

1991





























Total Minerals_STG 1991 Proposed Exploration Project



Total Minerals_STG Goliad Deposition System_1991





Total Minerals_STG Nursery Prospect_6-91





Total Minerals_STG Paleogeography of the Lower Goliad_6-91

















4

Files

























--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



1992 Reports































STG_Progress Report_Jan 1992

 

 

 

 





Maps













100817_Total Minerals_Location Map_Fig 20







100817_Total Minerals_Maetze DH Location and Status_Figure 6



100817_Total Minerals_Maetze Ore Fronts_Figure 7







100817_Total Minerals_Target Location and Status Map





100817_Total Minerals_Target Location and Status







100817_Total Minerals_X-Section 1-1_Fig 14







100817_Total Minerals_X-Section 2-2_Fig 15







100817_Total Minerals_X-Section 4-4_Fig 17







100817_Total Minerals_X-Section 5-5_Fig 18







100817_Total Minerals_X-Section A-A_Fig 19























Total_STG_Progress Report_Nov 1992

 

 

 





Maps













100818_Total Minerals_91-92 Location Map_Figure 6





100818_Total Minerals_Dubina Dip A-A_Fig 5







100818_Total Minerals_East Mission Valley-Weber Line 0_Fig 18



100818_Total Minerals_Helen Goelke Lines 10-11_Fig 16





100818_Total Minerals_Kemper Lines 12-13_Fig 17







100818_Total Minerals_Location and Drilling OB Sand Target_Figure 4



100818_Total Minerals_McCan Line 7_Fig 14







100818_Total Minerals_Nursery Line 1_Fig 7







100818_Total Minerals_Nursery Line 2_Fig 9







100818_Total Minerals_Salem Line 8-9_Fig 15







100818_Total Minerals_Target Location Status Map_Fig 30





100818_Total Minerals_Tie up Strike A-A_Fig 19







100818_Total Minerals_Tie up Strike B-B_Fig 20







100818_Total Minerals_Welder Ranch Line 5_Fig 12







100818_Total Minerals_Welder Ranch Line 6_Fig 13























































27

Files













 



--------------------------------------------------------------------------------



1993 Reports





































No Report available





































Maps





















100819_Total Minerals_Fig 2_1993 Drilling Burkhardt-Amargosa







100819_Total Minerals_Fig 3_1993 Drilling Orange Grove-Alfred-Wade City-Richard
King



100819_Total Minerals_Fig 4_1993 Drilling Stratton-Aqua Dulce







100819_Total Minerals_Fig 5_Buckhardt Dip Section











100819_Total Minerals_Fig 6_Amargosa Dip Section











100819_Total Minerals_Fig 7_Orange Grove Dip Section









100819_Total Minerals_Fig 8_Alfred Dip Section











100819_Total Minerals_Fig 9_Stratton Dome Dip Section









100819_Total Minerals_Fig 10_Richard King Dip Section









100819_Total Minerals_Fig 11_Richard King Section Along Axis









100819_Total Minerals_Fig 12a_1993 Drilling Papalote-East Mathis-Odem_East half





100819_Total Minerals_Fig 12b_1993 Drilling Papalote-East Mathis-Odem_West half



100819_Total Minerals_Fig 13_Papalote Dip Section











100819_Total Minerals_Fig 14_Papalote Detailed Section









100819_Total Minerals_Fig 15_East Mathis Dip Section









100819_Total Minerals_Fig 16_East Mathis Detailed Section









100819_Total Minerals_Fig 17_Odem Dip Section











100819_Total Minerals_Fig 18_Odem Detailed Section 1









100819_Total Minerals_Fig 19_Odem Detailed Section 2









100819_Total Minerals_Fig 20_1993 Drilling Burkhollow









100819_Total Minerals_Fig 21_Burk Hollow Dip Section









100819_Total Minerals_Fig 22_Burk Hollow Detailed Section





























22

Files

















--------------------------------------------------------------------------------





 

Land 1991







1991 Drilling Permits



Alfred-Gertruse Heinhold



Alton E Moritz





Claude Patterson Bell



Colgne Prospect





Coleto Creek Prospect



Delphine Schmidt





Dorthy Jones Caraway



Edna K Matthew





Frances McNeill





Frank F Henderson JR



Frank R Jones





Gladys Mundt





Gladys Zengerle Cohen



Godfred Berger JR





Jesse M Houchins





Judy Johnston Kraft





Karen M Johnston





Louise Paul





Marvin L Diebel





Mary Lee Smith





Mary Lu Neal





Meta Jascke





RJ Heller







Valerie Weber Sebasta



Welder-Amador





West Nursery Prospect



West River Prospect



















28







--------------------------------------------------------------------------------





 

1992 Land Permits



















Bennie-Lillie Sladeck





Cologne









Executed Permits







Frank Smolka







Glenn and LR Koether





Helen Golke







Josephine B and Jaime B Musselmann



Locations_Fordtran-Kemper Area



Locations_Gohlke_Thomaston Area



Lyle R Foster







Mary Kate Poth







Rosalee Mueler







Welton Jetton



























13

Files







 



--------------------------------------------------------------------------------



PROJECT FOLDERS

















1980_Minatome_South TX Mining Update







CORRES_BROOKS_DUVAL_COUNTIES_OXIDATION_INFO





NUEXCO_S_TX_GEOL_REPORT_03_1981

























Brooks County















Brooks County_TX_Oil Well Hole Data

























Calhoun County













Calhoun County_TX_Oil Well Hole Data







Cameron County













Cameron County_TX_Oil Well Hole Data







Duval County















MINATOME_1985_S Duval Resource Update







Palangana Proposal_Concord Oil Co_Geo Evaluation





Weatherston Project













Weatherston Project_Column Leach Studies









Weatherston Project_Final Phase III Drilling Eval







Weatherston_Relinquishment Recommendation





















Goliad County















Goliad County_TX_Ground Water Resources







Goliad County_TX_Oil Well Data Sheets









ALBRECHT_RANCH_REPORT_GOLIAD_GEOL_REPORT_1977





ALBRECHT_RANCH_REPORT_GOLIAD_LOGS







ALBRECHT_RANCH_REPORT_GOLIAD_LOGS2







ALBRECHT_RANCH_REPORT_GOLIAD_LOGS3







Coleto Creek Area











Hidalgo County













Hidalgo County_TX_Drill Hole Data Sheets





Jackson County













Jackson County_TX_Oil Well Data Sheets







Jim Hogg County













Jim Hogg County_TX_ Electric Logs









Jim Hogg County_TX_ Water Well Drillers Logs_located





Jim Hogg County_TX_ Water Well Drillers Logs_unlocated



Jim Wells County













Jim Wells County_N Half_TX_Oil Well Data Sheets







Jim Wells County_TX_Oil Well Data Sheets





Lavaca County















East Fordtran Area_Lavaca CO









Nueces County













Nueces County_TX_Oil Well Data Sheets







San Patricio County













San Patrico County_TX_Oil Well Data Sheets





Starr County















Starr County_TX_O&G Drill Hole Data









Starr County_TX_TWC Water Well Drillers Logs







Starr County_TX_USGS Ground Water Resources_4-6-83



Victoria County













Victoria County_TX_Oil Well Data Sheets









Victoria O&G Log Interpret Sheets_1-126



























Helene Gohlke Prospect













E Thomaston Area Project Area











Fordtran Area















Helen Gohlke FLD













Kemper Prospect













North Fordtran Area_Dewit City











South Fordtran Area













STG_Mission Valley Project File



























Nursery-Salem















East Mission Valley













East Nursery Area













Executed Permits













Goodrich-Cocke













Logging Gas Wells_G Johnson











Maps and Plats













Nursery Area















Nursery Permits













Salem Field Area













Victoria_Land Reports













Welder















Welder-Cliburn













Welder-McKan Ranches





























Weber

















Adel Ruschaupt













Damage Payments













East Mission Valley Area













Ruschault















Weber Area















Weber















West Mission Valley Area











West Mission Valley















































65

Files













--------------------------------------------------------------------------------





County

AvgOfLog_TD

SumOfLog_TD

CountOfLog_TD

AvgOfScanned_TD

SumOfScanned_TD

Bee

665

162,962

245

645

157,944

Bell

600

600

1

600

600

Brazoria

718

7,182

10

718

7,182

Brooks

1082

10,824

10

1082

10,824

Colorado

1000

6,000

6

1000

6,000

Dewitt

864

20,745

24

864

20,745

Duval

614

944,828

1538

616

947,366

Fayette

497

11,439

23

497

11,439

Goliad

965

355,215

368

940

346,098

Gonzales

416

24,522

59

416

24,522

Harris

526

51,553

98

526

51,553

Jackson

1742

26,129

15

1742

26,129

Jim Hogg

627

48,937

78

624

48,659

Jim Wells

866

46,766

54

866

46,766

Karnes

936

51,467

55

928

51,015

Kleberg

6073

6,073

1

2000

2,000

Lavaca

1138

17,076

15

1138

17,076

Live Oak

533

642,337

1205

534

643,609

McKinley

2193

41,661

19

2213

42,043

McMullen

186

118,723

637

186

118,579

Medina

356

12,798

36

356

12,798

Nueces

986

85,773

87

986

85,773

San Patricio

499

20,940

42

499

20,940

Starr

401

92,745

231

401

92,745

Victoria

517

39,293

76

517

39,293

Webb

320

320

1

320

320

Wharton

1081

22,691

21

1081

22,691

Zapata

268

3,750

14

268

3,750



















4,969



2,858,459



 



--------------------------------------------------------------------------------



County

Log Count

Average Log TD

Sum of Log TD

Scan Average

Scan Total Depth

Oil_or_Gas_Well

Bee

1167

5,505

6,424,085

1,999

2,333,410

TRUE

Brazoria

18

9,567

172,213

2,000

36,000

TRUE

Brook

3

5,086

15,259

2,000

6,000

TRUE

Brooke

1

1,513

1,513

2,000

2,000

TRUE

Brooks

318

7,043

2,239,588

2,015

640,920

TRUE

Burleson

5

3,230

16,149

2,000

10,000

TRUE

Caldwell

1

2,500

2,500

2,000

2,000

TRUE

Calhoun

386

7,732

2,984,691

2,000

772,000

TRUE

Cameron

40

8,970

358,780

2,000

80,000

TRUE

Camp

5

7,422

37,108

2,000

10,000

TRUE

Cardwell

6

2,342

14,050

2,000

12,000

TRUE

Chambers

9

10,741

96,667

2,000

18,000

TRUE

Clairborne

1

9,147

9,147

2,000

2,000

TRUE

Colorado

110

7,307

803,737

2,000

220,000

TRUE

Cooke

2

5,416

10,831

2,000

4,000

TRUE

Dewitt

274

8,074

2,212,304

2,000

548,000

TRUE

Dimmit

7

4,258

29,809

2,000

14,000

TRUE

Duval

1785

4,064

7,255,094

1,981

3,535,525

TRUE

Fayette

16

4,088

65,415

2,000

32,000

TRUE

Frio

10

5,149

51,493

2,000

20,000

TRUE

Ft Bend

1

4,350

4,350

2,000

2,000

TRUE

Gaines

8

8,759

70,073

2,000

16,000

TRUE

Galveston

7

11,148

78,038

2,000

14,000

TRUE

Goliad

1382

6,137

8,480,909

2,000

2,764,000

TRUE

Gonzales

28

6,757

189,186

1,936

54,200

TRUE

Hardin

22

2,251

49,520

2,000

44,000

TRUE

Hidalgo

475

7,835

3,721,456

1,996

948,000

TRUE

Jackson

724

6,483

4,693,907

2,000

1,448,000

TRUE

Jefferson

10

11,965

119,649

2,000

20,000

TRUE

Jim Hogg

487

4,169

2,030,314

2,003

975,299

TRUE

Jim Wells

1062

5,032

5,343,459

2,000

2,125,727

TRUE

Karnes

292

5,799

1,693,383

2,000

584,000

TRUE

Kenedy

67

11,352

760,590

2,000

134,000

TRUE

Kleberg

79

7,677

606,506

2,000

158,000

TRUE

Lasalle

4

5,218

20,870

2,000

8,000

TRUE

Lavaca

177

6,318

1,118,206

2,000

354,000

TRUE

Lavala

1

4,325

4,325

2,000

2,000

TRUE

Live Oak

558

4,715

2,630,738

1,989

1,109,821

TRUE

Martin

3

8,074

24,221

2,000

6,000

TRUE

Matagorda

29

8,821

255,822

2,000

58,000

TRUE

Maverick

2

2,329

4,658

2,000

4,000

TRUE

McMullen

228

5,284

1,204,805

2,000

456,000

TRUE

Nueces

549

6,537

3,589,019

2,000

1,098,000

TRUE

Off Shore

3

6,220

18,661

2,000

6,000

TRUE

Orange

1

6,510

6,510

2,000

2,000

TRUE

Polk

3

7,396

22,189

2,000

6,000

TRUE

Reeves

5

9,876

49,381

2,000

10,000

TRUE

Refugio

412

6,298

2,594,807

2,000

824,000

TRUE

San Patricio

660

6,637

4,380,568

2,006

1,324,011

TRUE

Smith

1

7,975

7,975

2,000

2,000

TRUE

Starr

226

4,535

1,024,889

2,000

452,000

TRUE

Victoria

1048

5,615

5,884,029

2,010

2,106,267

TRUE

Washington

1

10,000

10,000

2,000

2,000

TRUE

Webb

276

3,590

990,918

2,000

552,000

TRUE

Wharton

97

5,456

529,194

2,000

194,000

TRUE

Willacy

86

8,492

730,290

2,000

172,000

TRUE

Wilson

2

2,188

4,375

2,000

4,000

TRUE



















361,276

75,748,223



26,337,180



